Title: To James Madison from Sylvanus Bourne, 10 August 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 10 August 1805, Amsterdam. “I embrace the opportunity by the return of Mr Rittenhouse to send for publication in the national Intelligencer at Washington & in the Phila Gazette, at Phila. a Statement relative to the subject of my late letters which I hope will prove Satisfactory to you & my fellow Citizens at large. While I sincerely regret the unpleasant circumstances which call for this publication I must again aver that my embarrassments at the time could have alone suggested the idea of the proposed connection with Mr D—but as explained in my Statement—my motives & views were perfectly correct & nothing was intended by said arrangment that could possibly divert the Consular Powers from their true & proper Channell or involve one shilling aditional Charge on the commerce of the UStates—your conviction of this truth & the consequent purity of my motives in the matter must operate to restore me to your full confidence & such a conviction must arise from the uniform tenor of my conduct since I have had the honor of holding a Commission under Govt.
          “I am not unacquainted that applications have heretofor been made to Govt: for the place I now occupy & that as I had given no cause of discontent to Govt it resolv⟨ed⟩; on permitting me to remain. I feel particularly gratefull for this decision & anxiously hope it will not be departed from as such an event would in⟨v⟩;olve me in great distress—indeed my future welfare in life depends on the preservation of my place as it forms the material source for the support of my unfortunate family—the long time I have been absent from the U States would make me be as a Stranger in my own Country & I should be at a loss to know what plan of buisness to pursue—you may be persuaded my respected Sir that I Shall cautiously avoid in future even the appearance of impropriety or irregularity in my conduct & sedulo⟨usly⟩; Strive to perform every obligation imposed by my public situati⟨on⟩; with becoming dignity & a true & constant regard to the interest of my Countrymen which indeed I have ever & scrupulou⟨sly⟩; attended to—as they must be disposed to testify.
          “My late letters will have acquainted you that as your desire for the removal of Mr. Alexander was predicated on his inability from ill health to perform properly the duties of his Office but which not being the case at this time I had concluded to continue him as my agent & under my controul till Govt. Should fill said place by a fixed appointment—& that I had informed Mr Alexr. that he ought not to expect said appointments by any means but prepare his affairs so as to quit the place with the least inconvenience to himself. I hope that the humane motives which have guided me in this temporary arrangment will be duly appreciated by you especially as the public service does not in the least Suffer therefrom.
          “The present State of Affairs in Europe Seem Strongly to presage a long continued war & I have reason to beleive that the ensuing Spring will open with very active operations on all quarters. The British Govt. flattered by the prospect of important aid on the Continent begin to treat neutrals more roughly than they have done of late but I doubt not that our Govt will firmly assert the rights of our Commerce & not permit them to be trampled on with impunity.
          “I shall anxiously wait your letters in reply to this & the others lately wrote you.”
          
            Adds in a postscript: “I have not in my publication noticed Mr Damens’ conduct in conniving at the exercise of the Official functions by Mr Hooglant during my absence who had been dismissed by me for [illegible]ble reasons because the intriguing fellow has so arranged that matter as to put it out of my power to prove the fact in Law—though no doubt exists thereof—viz of his acting as agent & by Mr Damen⟨’s⟩; connivance Mr H being his particular friend & correspondent at the Helder & so late as August 1804 I received a packett of letters sent up to my care from the Master of an American vessell on his arrival below among which letters was one addressed to Mr Hooglant as Consular Agent of the UStates tho he had been removed by me in 1801. As Mr D has threatned to spend ƒ20,000 to ruin me I thought best not to expose myself to him in any way—but you can rely my respected Sir on the fact of Mr H having acted agent in many cases during my absence & undoubtedly by Mr Damens advice as it gave him a conseque⟨nce⟩; of importance to Mr Damen’s interests in whose affairs he is Strongly connected & his right hand man in supporting the many impositions to which our commerce has been long subjected. The same principle has also prevented my taking notice of the intriguing business carried on for the procuring Passengers from Germany fully explained in my late letters to you.”
          
        